DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/569,547 filed on September 12, 2019 in which claims 1-20 are presented for examination.

Claim Objections
3.	Claim 20 is objected to because of the following informalities:
There is a typographical error in line 2 “an” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenwood et al. (us 2019/0054826 A1).
In regard to claim 1, Greenwood et al. discloses a method for operating a vehicle, comprising:
(see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]); and 
exiting the torque control mode and entering the electric machine of the first axle in to a speed control mode via the controller in response to an indication of a wheel of the first axle slipping (see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]).

In regard to claim 2, Greenwood et al. discloses adjusting torque of the electric machine of the first axle in response to a driver demand torque in absence of the indication of the wheel of the first axle slipping (see at least [0072]).

In regard to claim 3, Greenwood et al. discloses where operating in the speed control mode includes adjusting torque of the electric machine of the first axle such that the electric machine of the first axle follows a requested speed (see at least [0019], [0064]).

In regard to claim 4, Greenwood et al. discloses where the requested speed is a function of accelerator pedal position and vehicle speed (see at least [0004]).

In regard to claim 5, Greenwood et al. discloses where the requested speed is a function of vehicle speed and a vehicle yaw rate (see at least [0064], [0004]).

In regard to claim 6, Greenwood et al. discloses where the requested speed is a function of vehicle speed and an estimated coefficient of friction (see at least [0072]).

In regard to claim 7, Greenwood et al. discloses where the speed control mode is a closed-loop speed control mode (see at least [0002] lines 19-22).
In regard to claim 8, Greenwood et al. discloses a vehicle system, comprising:
a first electric machine coupled to a first axle (see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]); 
a second electric machine coupled to a second axle(see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]);
a controller including executable instructions stored in non-transitory memory to operate the first electric machine in a first torque control mode and the second electric machine in a second torque control mode in response to absence of wheel slip, and to operate the first electric machine or the second electric machine in a speed control mode in response to an indication of wheel slip (see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]).

In regard to claim 9, Greenwood et al. discloses additional instructions to adjust a requested speed in the speed control mode in response to vehicle speed and accelerator pedal position (see at least [0019], [0064], [0004]).

In regard to claim 10, Greenwood et al. discloses additional instructions to adjust a requested speed in the speed control mode in response to vehicle speed and vehicle yaw rate error (see at least [0019], [0064], [0004]).

In regard to claim 11, Greenwood et al. discloses where the speed control mode is a closed-loop speed control mode where a rotational speed of the first axle is subtracted from a requested speed of the first axle (see at least [0002] lines 19-22).
In regard to claim 12, Greenwood et al. discloses additional instructions to operate the first electric machine or the second electric machine in the speed control mode in response to a vehicle yaw rate error (see at least [0019], [0064], [0004]).

In regard to claim 13 Greenwood et al. discloses additional instructions to operate the first electric machine or the second electric machine in the speed control mode in response to an indication of a split coefficient of friction (see at least [0072]).

In regard to claim 14, Greenwood et al. discloses additional instructions to blend a torque command of the first electric machine based on a torque in the first torque control mode and a torque in the speed control mode (see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]).

In regard to claim 15, Greenwood et al. discloses a method for operating a vehicle, comprising:
(see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]); and
exiting the first torque control mode and entering the electric machine of the first axle into a first speed control mode via the controller in response to an indication of a wheel of the first axle slipping and continuing to operate the electric machine of the second axle in the second torque control mode in response to an absence of an indication of a wheel of the second axle slipping (see at least abstract and [0005], [0009], [0016], [0031], [0040], [0041], [0064], [0068]).

In regard to claim 16, Greenwood et al. discloses requesting a first torque from the electric machine of the first axle based on a driver demand torque when operating the electric machine of the first axle in the first torque control mode and requesting a second torque from the electric machine of the second axle based on the driver demand torque when operating the electric machine of the second axle in the second torque control mode, the first torque plus the second torque equal to the driver demand torque (see at least [0061], [0055], [0075], [0072], [0087]).

In regard to claim 17, Greenwood et al. discloses adjusting the second torque of the electric machine of the second axle in response to the driver demand torque and a speed control mode torque of the electric machine of the first axle(see at least [0061], [0055], [0075], [0072], [0087]).
In regard to claim 18, Greenwood et al. discloses exiting the second torque control mode and entering the electric machine of the second axle into a second speed control mode via the controller in response to an indication of a wheel of the second axle slipping (see at least [0019], [0004], [0064]).

In regard to claim 19, Greenwood et al. discloses exiting the first torque control mode and entering the electric machine of the first axle into the first speed control mode in response to a vehicle yaw rate error (see at least [0019], [0004], [0064])..

In regard to claim 20, Greenwood et al. discloses exiting the first torque control mode and entering the electric machine of the first axle into the first speed control mode in response to an a split-Mu indication (see at least [0072]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2018/0339698, 2013/0211640, 2013/0221745, and 2020/0094808 define general state in the art and are pertinent to the disclosure. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661